Title: To Thomas Jefferson from La Rochefoucauld-Liancourt, 30 June 1797
From: La Rochefoucauld-Liancourt, François Alexandre Frédéric, Duc de
To: Jefferson, Thomas


                    
                        N.Y. Le 30 Juin
                    
                    Je recois avec une sensible reconnoissance, Monsieur, lavis que vous voulés bien me donner de L’arrivé du Colonel Munroe. Votre Obligeante lettre qui auroit du me parvenir hier ne m’est parvenue qu’aujourdhuy. Et j’avois esperé des hier Cette importante arrivé. J’ignorois toute fois Les agreables détails qui me Concernent et ils acquierent un prix de plus en me parvenant par vous. J’ay pris la liberté d’ecrire des hier au Colel. que je le priois de ne remettre mes lettres a personne, en suposant qu’il vint bientot a New yorck. Si cependant il differoit je seroi tres aise qu’il voulut bien Les Confier a Mr. Switzer un de mes amis qui doit partir de philadelphie pour se rendre icy lundy prochain.
                    Je pense que l’arrivé du Colo. Monroe va faire allonger bien des visages, et que nous serons promptement instruits de ce dont nous nous doutons si fort depuis longtems. J’espere autant que je le souhaite  qu’il n’y aura pas de rupture entre les etats unis et la france. Mais a quelqu’extremite que puisse Conduire la deplorable Conduite de votre gouvernement, Je serai bien affligé que la france eut tu reellement Les premiers tords avec un pays que Les 99/100emes des francois cherissoient et respectoient meme avant notre revolution.
                    Jay passé trois fois chéz vous avant mon depart, et nomement deux fois la veille. Javois meme chargé francis de vous temoigner mes regrets denepas vous voir avant mon depart. Je nose me flatter d’avoir le plaisir de vous revoir avant mon depart pour l’europe, ou chaque chose que j’en entends et chaqu’une de celles que je vois icy me déterminent irrevocablement daller en Automne. De la je seray votre meilleur Commissionaire en livres et je vous demande la permission de croire que vous m’autoriserés a vous ecrire. Je suis tres aise que mon petit homage ne vous ait pas semblé indigne de votre belle biblioteque. Recevés avec bonte l’assurance sincere de lestime profond et de lattachement avec Le quel Je Suis votre affectionné Serv
                    
                        Liancourt
                    
                